IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RICHARD DANIEL VAUGHN,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-122

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed April 14, 2015.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Jeffrey E. Lewis, Criminal Conflict & Civil Regional Counsel, Michael J. Titus,
Assistant Regional Conflict Counsel, Office of Criminal Conflict and Civil
Regional Counsel, Region One, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Giselle Denise Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.